Citation Nr: 0845001	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971, and from December 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied reopening of service 
connection for PTSD.  

The veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge in Muskogee, Oklahoma.  A transcript of the hearing has 
been added to the record.


FINDINGS OF FACT

1.  A February 2003 RO rating decision denied reopening of 
service connection for PTSD; notice of the decision was 
issued on February 24, 2003; and the veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 2003 rating decision, when considered with 
previous evidence of record, relates to the unestablished 
fact of in-service stressful event that is necessary to 
substantiate the veteran's claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of observing 
dead bodies while driving out of Kuwait City in February 
1991.

5.  The weight of the competent medical evidence is at least 
in relative equipoise on the questions of whether the veteran 
has diagnosis of PTSD, and whether the diagnosed PTSD is 
related to the verified in-service stressful event of 
observing dead bodies while driving out of Kuwait City in 
February 1991. 


CONCLUSIONS OF LAW

1.  The February 2003 RO rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The additional evidence associated with the file since 
the RO's February 2003 rating decision that denied reopening 
of service connection for PTSD is new and material, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
a VA notice letter dated in February 2004 satisfied VA's duty 
to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159. 

To the extent that there may be any deficiency of notice or 
assistance on the issue of reopening service connection for 
PTSD, there is no prejudice to the appellant in proceeding 
with this issue because of the favorable nature of the 
Board's decision.  Because the claim to reopen service 
connection for PTSD has been reopened, and is being granted 
on the merits, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim on this issue.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  
Significantly, the veteran retains the right to appeal the 
initial disability rating and effective date assigned by the 
RO. 

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Reopening Service Connection for PTSD

In a February 2003 rating decision, the RO denied reopening 
of service connection for PTSD, finding that there was no 
evidence of a verified in-service stressful event.  The 
appellant was notified of this decision on February 24, 2003.  
A notice of disagreement was not received within one year of 
mailing of notice of the decision; therefore, the February 
2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.  Although the veteran entered a 
written statement in September 2003, within one year of 
notice of the February 2003 rating decision, that writing did 
not reference the February 2003 rating decision or express 
disagreement with denial of reopening of service connection 
for PTSD.  See 38 C.F.R. § 20.201 (to be a notice of 
disagreement, the writing must express dissatisfaction or 
disagreement with an adjudicative determination).

In September 2003, the veteran effectively entered a request 
to reopen service connection for PTSD.  The December 2004 RO 
rating decision on appeal denied reopening of service 
connection for PTSD.  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final February 2003 RO rating decision.

The evidence of record at the time of the February 2003 
rating decision included the veteran's DD Form 214 for the 
first period of service, and a DD Form 214 with 
DD Form 215 that shows the veterans active duty service in 
Southwest Asia from December 1990 to November 1991.     

The evidence of record at the time of the February 2003 
rating decision also included a February 1998 VA PTSD 
examination report that showed the veteran's report of having 
been called up to active duty service for Operation Desert 
Storm; symptoms that were diagnosed as generalized anxiety 
disorder, with no diagnosis of PTSD.  In the general comments 
section of the February 1998 VA PTSD examination report, the 
VA examiner wrote that he suspected that the veteran probably 
had PTSD; however, the veteran left before a complete 
evaluation was conducted, so the diagnosis was anxiety 
disorder.  

The evidence of record at the time of the February 2003 
rating decision also included the veteran's October 2002 
statement that he had been deployed to the Persian Gulf, and 
had seen dead bodies along the highway in Kuwait, of which he 
had taken pictures.  He also wrote that he had been diagnosed 
with PTSD. 

The additional evidence of record since the February 2003 
rating decision includes the veteran's service personnel file 
("201 file") that had not been available in February 2003 
(was received by VA in February 2006).  The service personnel 
(201) file shows that the veteran was chemical equipment 
repairer; he participated in campaigns of defense and 
liberation of Kuwait; and he was paid imminent danger pay 
while in Southwest Asia from February to September 1991.   

The additional evidence of record since the February 2003 
rating decision includes a July 2004 stressor statement in 
which the veteran wrote that, while driving out of Kuwait 
City to Baghdad in February 1991, he came upon the mass 
destruction on the road called "Death Alley" that included 
dead and mangled bodies.  Attached and submitted as evidence 
were photographs taken by the veteran showing dead and 
mangled bodies outside Kuwait City in 1991.  The veteran has 
also submitted various stressor statements identifying in-
service stressful events that include seeing dead bodies 
outside Kuwait City in 1991.  The veteran has offered to 
supply the negatives for these pictures, and both the veteran 
and his wife have credibly testified that the veteran has 
these negatives.  

The additional evidence of record since the February 2003 
rating decision includes VA treatment records dated from 2003 
to 2005 that show diagnoses of PTSD symptoms, to rule out 
PTSD, and PTSD, in addition to diagnoses of recurrent chronic 
major depressive disorder and episodic alcohol abuse.  An 
October 2004 diagnosis was of PTSD only, and this diagnosis 
was based on report of in-service stressful events that 
included seeing dead bodies in Kuwait.  

A May 2007 VA (fee basis) PTSD examination report reflects 
the examiner's assessment that the veteran did not have PTSD, 
but had an Axis I diagnosis of social anxiety disorder. 

Records from the U.S. Social Security Administration reflect 
that the veteran was determined to be disabled since December 
2003 because of a primary diagnosis of anxiety related 
disorder, with secondary diagnosis of affective mood 
disorders.  

At the personal hearing in November 2008, the veteran 
testified that he was stationed in Saudi Arabia during the 
Persian Gulf War from December 1990 to September 1991; in 
February 1991 he was sent out to work on storage units that 
were used to carry dead bodies; that while going down to 
Kuwait he saw tanks and vehicles that had been blown up, he 
saw dead bodies that were dismembered, burned, swollen, and 
burned, and took pictures (the ones he submitted to VA) and 
kept the negatives.  His wife testified that the veteran's 
psychiatric symptoms either began or were significantly worse 
after the veteran's return from active duty service in the 
Persian Gulf during Operation Desert Storm.    

Based on this evidence, the Board finds that the evidence 
associated with the claims file subsequent to the February 
2003 rating decision, when considered with previous evidence 
of record, relates to the unestablished fact of in-service 
stressful event that is necessary to substantiate the 
veteran's claim for service connection for PTSD.  For these 
reasons, the Board finds that the additional evidence 
associated with the file since the RO's February 2003 RO 
rating decision that denied service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for PTSD

Having reopened the claim for service connection for PTSD, 
the Board will address the claim on the merits.  The veteran 
contends that he has PTSD that is related to in-service 
stressful event of observing dead bodies while driving out of 
Kuwait City in February 1991.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2008).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(d),(f) (2008); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show, 
and the veteran does not allege, that he actually engaged the 
enemy in combat.  VAOPGCPREC 12-99.  The veteran's DD Form 
214 reflects that the veteran was a chemical equipment 
repairer, but does include medals that indicate combat with 
the enemy.  

The veteran contends that he has PTSD that is related to in-
service stressful events during his second period of active 
duty service of observing dead bodies while driving out of 
Kuwait City in February 1991.  The service connection 
regulations provide that each disabling condition for which a 
veteran seeks service connection must be considered on the 
basis of he places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which he service, his medical records, and 
all pertinent medical and lay evidence.  After a review of 
the evidence, it is the policy of VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

After a review of the evidence, the Board finds that the 
evidence is at least in relative equipoise on the question of 
whether there is credible supporting evidence of the 
occurrence of an in-service stressful event of observing dead 
bodies while driving out of Kuwait City in February 1991.  
The veteran's service personnel file shows that the veteran 
was a chemical equipment repairer; he participated in 
campaigns of defense and liberation of Kuwait; and he was 
paid imminent danger pay while in Southwest Asia from 
February to September 1991.  In addition, the photographic 
evidence of record, coupled with the veteran's and his wife's 
testimony that the veteran has the negatives of such 
photographs, tends to support the veteran's contention that 
he observed and photographed the dead bodies.  Such evidence 
tends to corroborate the veteran's written statements and 
credible personal hearing testimony that he observed dead 
bodies while driving out of Kuwait City in February 1991.     

Based on this evidence, the Board finds that the evidence is 
at least in relative equipoise on the question of whether 
there is credible supporting evidence of the occurrence of 
in-service stressful events of observing dead bodies while 
driving out of Kuwait City in February 1991.  In so finding, 
the Board has considered Pentecost v. Principi, 16 Vet. App. 
124 (2002), wherein the Court pointed out that corroboration 
of every detail of a stressor under such circumstances, such 
as the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
there is credible supporting evidence of the occurrence of 
in-service stressful event of observing dead bodies while 
driving out of Kuwait City in February 1991.    

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran has diagnosis of PTSD.  The Board notes 
that PTSD has been diagnosed during VA treatment, while a May 
2007 VA examination report reflects no diagnosis of PTSD.  
Even the May 2007 VA examination report reflects a diagnosis 
of social anxiety disorder that addresses many of the 
symptoms that the veteran has reported and that had 
previously been associated with PTSD.  For this reason, the 
Board finds no significant difference in probative value 
between the medical evidence diagnosing PTSD and the medical 
evidence that concludes the veteran's psychiatric symptoms 
represent another psychiatric disorder.  

The Board further finds that the weight of the competent 
medical evidence is also at least in relative equipoise on 
the question of whether the currently diagnosed PTSD is 
related to the verified in-service stressful event of 
observing dead bodies while driving out of Kuwait City in 
February 1991.  An October 2004 diagnosis was of PTSD only, 
and this diagnosis was based on report of in-service 
stressful events that included seeing dead bodies in Kuwait.  
For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's PTSD was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to reopen service 
connection for PTSD has been received, and the claim is 
reopened.

Service connection for PTSD is granted on the merits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


